Appeal by defendant, as limited by his motion, from two sentences of the County Court, Nassau County, both imposed April 14, 1977, upon his convictions of attempted assault in the second degree and reckless endangerment in the second degree, upon his pleas of guilty, the sentences being consecutive one year terms of imprisonment in the Nassau *746County Jail. Sentences modified, on the law, by deleting therefrom the provision that the sentences are to be served consecutively and substituting therefor a provision that the sentences are to be served concurrently. As so modified, sentences affirmed (Penal Law, § 70.25, subd 2). Hargett, J. P., Damiani, Rabin and Shapiro, JJ., concur.